Title: From Thomas Jefferson to John Shee, 5 April 1808
From: Jefferson, Thomas
To: Shee, John


                  
                     Sir 
                     
                     Washington Apr. 5. 08
                  
                  I now inclose you an order of the bank of this place on that of Philadelphia for 52.68 the amount of former disbursements you have been so kind as to make for me with my thanks & the assurances of my great esteem & respect.
                  
                     Th: Jefferson 
                     
                  
               